Bullard, J,

delivered the opinion of the court:
A re-hearing was granted in this case, on the suggestion that the court was mistaken in point of fact, in supposing that the appellants were not creditors of the insolvent. Upon looking again into the record, we find that William Duncan whose estate is administered by syndics, was indebted, at his death, to A. L. Duncan, and that the latter purchased largely at the sale of his effects. If compensation took place then, the latter would probably turn out to be debtor, instead of creditor, of the estate. But such could not be the case, and we are of opinion, that he retained all his rights as creditor, to make opposition to the tableau, notwithstanding the amount he owed to the estate as a purchaser, and notwithstanding any agreement that nothing was to be paid until the final settlement of the tableau. But we look in vain for the evidence in support of those claims to which the appellants made opposition in the court below, and justice, in our opinion, requires that the case should be remanded.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be reversed, and that the case be remanded for further proceedings, according to law, the appellees paying costs of this appeal.